Citation Nr: 0605611	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  03-33 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for 
service-connected residuals of post-operative 
hemorrhoidectomy and fistula in ano, with anal stenosis.

2.  Entitlement to a compensable rating for service-connected 
residuals of lung cancer, status post lobectomy, due to 
asbestos exposure.  

3.  Entitlement to an effective date prior to June 23, 2003, 
for the grant of a 50 percent disability evaluation for 
service-connected residuals of post-operative 
hemorrhoidectomy and fistula in ano, with anal stenosis.


REPRESENTATION

Appellant represented by:	Allen T. Fenley, Attorney at 
Law



ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from September 1952 to July 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which granted service connection for 
residuals of lung cancer, status post lobectomy, due to 
asbestos exposure, and assigned a noncompensable rating 
effective December 2000.  The RO also determined that an 
evaluation in excess of 50 percent for service-connected 
residuals of post-operative hemorrhoidectomy and fistula in 
ano, with anal stenosis, was not warranted.  

The veteran appealed the assignment of the 50 percent 
disability rating for service connected residuals of post-
operative hemorrhoidectomy and, in January 2005, the RO 
increased the evaluation for the service-connected residual 
hemorrhoid disability to 60 percent under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 7336-7332, effective June 2003.  The 
veteran has stated that he is seeking a 100 percent 
disability evaluation, and thus the appeal continues.  

By rating decision in May and August 2004, the RO granted 
service connection for tinnitus and a monilial rash on the 
buttocks, respectively.  The veteran did not submit a timely 
notice of disagreement as to these issues; therefore, they 
are not considered part of the current appellate review.  

The claim of entitlement to an effective date prior to June 
23, 2003, for the grant of a 50 percent disability evaluation 
for service-connected residuals of post-operative 
hemorrhoidectomy and fistula in ano, with anal stenosis, is 
addressed in the Remand portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  




FINDINGS OF FACT

1.  The competent and probative evidence of record shows the 
veteran's service-connected residuals of post-operative 
hemorrhoidectomy and fistula in ano is characterized by fecal 
incontinence due to fistula in the anus, constant pain and 
tenderness, and anal fissure.  There is no evidence of 
prolapsing hemorrhoids.  

2.  The competent and probative evidence of record shows that 
a pulmonary function test (PFT) in June 2003 revealed that, 
after bronchodilator administration, the veteran's Forced 
Expiratory Volume in one second (FEV-1) was 71.8 percent of 
predicted value, the Forced Vital Capacity (FVC) was 57.4 
percent of predicted value, and the ratio of FEV-1/FVC was 83 
percent.  The evidentiary record also shows the veteran has a 
mild to moderate obstructive ventilatory defect which may be 
due to lack of effort by the veteran or additional medical 
problems.



CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 60 
percent for residuals of post-operative hemorrhoidectomy and 
fistula in ano are not met.  38 U.S.C.A. §§ 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.2, 4.3. 4.7, 4.114, 
Diagnostic Codes 7332-7336 (2005).  

2.  The schedular criteria for a 10 percent evaluation, but 
no higher, for residuals of lung cancer, status post 
lobectomy, due to asbestos exposure, have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.96, 4.97, 
Diagnostic Code 5257 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service connection for hemorrhoids was established in 
February 1965; a noncompensable evaluation under Diagnostic 
Code (DC) 7336 was assigned, effective December 1964.  At 
that time, the RO considered the veteran's service medical 
records, which showed that during service the veteran was 
hospitalized for hemorrhoids and underwent a 
hemorrhoidectomy.  

In September 1965, based on evidence showing the veteran 
continued to receive treatment for his hemorrhoid disability 
after being separated from service, the RO increased the 
veteran's disability evaluation for service-connected 
residual hemorrhoid disability to 10 percent, under DC 7336. 

From December 1980 to June 1998, the veteran continued to 
request an increased evaluation for his service-connected 
residual hemorrhoid disability; however, the 10 percent 
evaluation was continued.

In December 2000, the veteran filed an informal claim for an 
increased rating for his service-connected hemorrhoid 
disability and for entitlement to service connection for a 
lung disability, claimed as due to exposure to asbestos 
during service.  

VA outpatient treatment records, dated from December 1999 to 
December 2000, show treatment for various medical conditions.  
In January 2000, the veteran was noted to have a history of 
lung cancer, status post resection in 1980, without adjuvant 
chemotherapy.  In June 2000, the veteran refused a rectal 
examination and would not allow that area of his perineum to 
be checked for sensation.  On various clinical examinations 
conducted during this time, the veteran's lungs were clear to 
auscultation bilaterally.  The records show no other 
complaints, treatment, or findings related to a hemorrhoid or 
respiratory problem.  

In January 2001, the veteran submitted an asbestos 
questionnaire wherein he reported his exposure to asbestos is 
service.  He stated that, during his duty assignment as a 
basic seaman in 1952-1953, he was exposed to asbestos in his 
living quarters and while painting.  He stated he smoked one 
pack of cigarettes a day from 1952 to 1973, and said he was 
not aware of any asbestos exposure after separation from 
service.

The veteran was afforded a VA examination in January 2001.  
The examiner noted the veteran had a history of two 
hemorrhoidectomies and was currently experiencing constant 
pain and constipation.  He had soiling of his underclothes 
and pain on defecation.  There was no history of 
serosanguinous discharge or fevers.  On examination, there 
was no evidence of prolapsing hemorrhoids or fistula in the 
anus, and there was no scarring outside of the anus.  Rectal 
examination was significantly tender and there was 
significant scarring from three surgical procedures.  The 
sphincter was intact but very painful on examination.  A 
flexible sigmoidoscopy was benign.  Anal stenosis was 
present.  The diagnosis was scarring from three surgical 
procedures and recurrent symptoms of hemorrhoids.  

In August 2001, the service department indicated there was no 
way of determining to what extent the veteran was exposed to 
asbestos during service but stated it was highly probably 
that, during the veteran's period of service, asbestos was 
used as insulating material on ships.  It was noted that the 
veteran's occupation was as a radioman and that the 
probability of exposure to asbestos was minimal.  However, a 
positive statement that the veteran was or was not exposure 
could not be made.  

In a January 2003 rating decision, the RO increased the 
veteran's disability rating to 30 percent for his hemorrhoid 
disability, from December 2000.  The RO also denied service 
connection for lung cancer, status post lobectomy, due to 
asbestos exposure.  In denying the veteran's claim for 
service connection, the RO noted that the medical records 
showed he underwent a right thoracotomy and right upper 
lobectomy after a diagnosis of metastatic adenocarcinoma of 
the lung.  The RO conceded that the veteran was exposed to 
asbestos during service, but found the evidence did not show 
his lung cancer was a direct result of asbestos exposure.  

In March 2003, the veteran submitted a timely notice of 
disagreement as to the claims for increased rating and 
service connection.  The veteran stated his hemorrhoid 
disability had progressively worsened such that he suffers 
constant pain and uncontrollable incontinent leakage.  He 
stated that he has to take several sitz bathes and change 
heavily soiled sanitary pads on a daily basis.  The veteran 
stated that, prior to his military occupational specialty 
(MOS) as a radioman, he was a deck hand and came into direct 
contact with equipment and gear laden with asbestos during 
that time.  He also stated that he and others who ate, slept, 
and worked on ships were unknowingly exposed to asbestos on a 
daily basis, as it was used in ship structure before the mid-
70s.  

The veteran was afforded another VA examination in June 2003.  
The examiner noted the veteran's anus was so tender that he 
was unable to tolerate a digital rectal examination.  The 
examiner also noted the veteran wore a diaper to the 
examination.  The veteran reported having increasing problems 
with fecal incontinence and pain, and stated that he wears 
two to four diapers within 24 hours.  He did not have rectal 
bleeding but the examiner noted he had a minilial rash due to 
his rectal incontinence.  With respect to the veteran's 
respiratory problem, the veteran reported having occasional 
wheezing when he walks and ongoing shortness of breath, but 
he denied having a cough.  The examiner noted the veteran was 
diagnosed with lung cancer in 1980, eight years after he 
stopped smoking.  On examination, the veteran had an 18-inch 
curvilinear scar which was somewhat hyperpigmented, 
nontender, and nondeforming in the right lateral posterior 
thorax.  His lungs were clear to percussion and auscultation 
and both his diaphragms moved normally, although his right 
diaphragm was slightly more elevated than normal.  

The veteran's June 2003 PFT showed that, after bronchodilator 
administration, FEV-1 was 71.8% of predicted value, FVC was 
57.4% of predicted value, the ratio of FEV-1/FVC was 82%, and 
DLCO was 76.2%.  The examiner noted there were suboptimal 
techniques, but the impression was mild obstructive 
ventilatory defect without significant bronchodilator 
response.  The examiner opined that, if not for the veteran's 
asbestos exposure on top of the smoking, it was most likely 
that he would not have developed lung cancer.  However, 
because the veteran's pulmonary examination was completely 
normal and the examiner noted his cancer was in remission, 
the examiner opined that the veteran did not have any current 
respiratory or other impairment due to his lung cancer.  

In an October 2003 rating decision, based upon the findings 
of the June 2003 VA examination, the RO increased the 
veteran's rating for service-connected residual hemorrhoid 
disability to 50 percent, effective from June 2003.  The RO 
also granted service connection for residuals of lung cancer, 
status post lobectomy, due to asbestos exposure and assigned 
a noncompensable rating effective December 2000.  The RO 
noted the findings of the June 2003 VA examination and stated 
the noncompensable rating was assigned for scars not 
considered disabling because of limitation of function of the 
affected part.  The RO also noted the noncompensable rating 
for the veteran's lung cancer was considered a full grant of 
the benefit sought, and therefore no further action would be 
taken on his claim for that issue.  

In November 2003, the veteran submitted a timely notice of 
disagreement as to the October 2003 rating decision, stating 
that he was seeking a 100 percent evaluation for his service-
connected residual hemorrhoid problem and residuals of lung 
cancer.  The veteran stated he has severe physical 
restrictions in his right arm and side due to the surgery for 
his lung cancer, and that he has asthmatic symptoms 
constantly.  

In November 2003, the veteran perfected his substantive 
appeal to the Board as to both his claims for increased 
evaluation for service-connected residual hemorrhoid 
disability and for service-connected residuals of lung 
cancer.  The veteran indicated he was seeking a higher rating 
for both claims.  In a May 2004 statement of the case, the RO 
continued the noncompensable rating assigned to the veteran's 
service-connected residuals of lung cancer.  

VA outpatient treatment records, dated from February 2001 to 
August 2004, show treatment for various medical problems.  
From February to November 2001, the veteran's lungs and chest 
were clear to auscultation.  In February 2001, he had no 
hemorrhoids on external examination of the rectum.  In 
January 2002, the complained on acute onset of cough and 
myalgias for the previous 6 days.  The veteran denied 
shortness of breath, purulence, sore throat, or fever.  On 
examination, his lungs were clear to auscultation and 
percussion and air movement was good.  The assessment was 
viral bronchitis in a diabetic.  In March 2004, the veteran's 
lungs were clear to auscultation and he denied having 
shortness of breath.  
In August 2004, the veteran complained of shortness of 
breath.  His chest was clear to auscultation on examination.  
The assessment was dyspnea on exertion, most likely due to 
stage II congestive heart failure.  

A June 2004 private medical record reports findings from a 
PFT and x-ray of the veteran's chest.  The PFT report reveals 
that, after bronchodilator administration, FEV-1 was 44.8% of 
predicted value, FVC was 39.2% of predicted value, and FEV-
1/FVC was 114.1%.  DLCO was not reported.  The x-ray of the 
veteran's chest revealed status post right lobectomy with 
small right pleural effusion and pleural parenchymal 
scarring.  

The veteran was afforded another VA examination in November 
2004.  The claims file was reviewed.  The examiner noted that 
multiple PFTs revealed the veteran had given suboptimal 
effort or that he had some restrictive lung disease, but also 
noted that a recent outside PFT showed severe restrictive 
disease.  The examiner reported the findings of a September 
2004 VA PFT, but post-bronchodilator results were not 
reported.  The examiner noted the September 2004 PFT revealed 
mild restrictive disease but also noted the study was 
technically suboptimal due to poor effort on the part of the 
veteran.  On examination in December 2004, there was a 40 
centimeter (cm) incision over the right chest that was not 
elevated, darker than the surrounding skin, depressed, 
indurated, well supplied with blood, not tender, well healed, 
and minimally deforming.  Breath sounds were diminished 
bilaterally, but there were no rales, rhonchi, or wheezes.  
The diagnosis was severe shortness of breath and respiratory 
difficulties either because of lack of effort or because of 
moderate restrictive lung disease.  The examiner opined that 
the veteran does not have asbestosis or decreased forced 
vital capacity because of his right upper lobectomy.  He 
noted that a VA pulmonary specialist and the head of the 
pulmonary department previously opined that the veteran had 
essentially normal lungs, with poor ventilatory effort.  He 
stated he had no evidence to contradict their findings, but 
noted that the veteran's private physician believes he has 
marked restrictive lung disease.  The examiner noted the 
veteran does not have pulmonary asbestosis or any impairment 
from his lung cancer and lobectomy.  

VA outpatient treatment records, dated from October 2004 to 
February 2005, show treatment for various medical problems.  
In October 2004, the veteran was noted to have a restrictive 
ventilatory defect "probably" related to his weight.  In 
December 2003, the veteran was noted to have progressive, now 
severe, dyspnea of unclear etiology and marked restrictive 
component.  The restrictive component was noted to be likely 
multifactorial, with possible contribution of cardiac 
disease, being overweight, deconditioning, and possible 
interstitial lung disease in the setting of worsening 
restriction of pulmonary function tests.  A PFT was conducted 
in December 2004; however, the report does not indicate 
whether the findings were recorded after bronchodilator 
administration.  In February 2005, the veteran reported 
having a restrictive disorder causing shortness of breath.  
The impression was restrictive pulmonary disease which was 
noted to be possibly explained by a December 2004 CT scan of 
the chest, which showed small pericardial effusion versus 
pericardial thickening, with right renal calculus.  The 
examiner noted the veteran's symptoms had not worsened, 
therefore suggesting his restrictive pulmonary disease was 
not a malignant process.  

In February 2005, the RO issued a rating decision which 
increased the veteran's disability rating for service-
connected hemorrhoid disability to 60 percent, effective June 
2003.  The RO noted that the evidence showed his hemorrhoid 
problem should be evaluated under the criteria for impairment 
of sphincter control and assigned a 60 percent rating for 
extensive leakage and fairly frequent involuntary bowel 
movements.  

In February 2005, the Chief of the VA Pulmonary Department 
reviewed the veteran's claims file, including his previous CT 
scans and X-rays.  The physician opined that the veteran has 
progressively worsened dyspnea which seems to be 
multifactorial, but noted the available pulmonary and 
radiographic data is suboptimal to state with any degree of 
certainty as to how much the veteran's respiratory system is 
playing a role in his symptomatology.  Available radiographs 
showed no overt evidence of asbestos-induced lung disease, if 
any.  The physician noted the veteran's total lung capacity 
had diminished between the studies conducted in June 2003 and 
December 2004, but noted this may be due to a normal decline, 
poor effort, weight gain, or from interstitial lung disease 
from asbestos or medication.  The physician stated that to 
objectively address the issue of the veteran's symptoms, a 
detailed cardio-pulmonary exercise test would need to be 
conducted, but stated the veteran might not be able to 
perform the test because, at his December 2004 pulmonary 
function test, he was not willing to perform a six-minute 
walking test.  After reviewing the veteran's claims file, the 
physician opined that it is less likely than not that the 
present severity of the veteran's symptoms is related to his 
past history of asbestos exposure, subsequent lung cancer 
and/or lobectomy.  

II.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims (Court) addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

The record shows the veteran has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to an increased rating.  In September 2001 
and August 2004 letters, the RO informed the veteran of the 
types of evidence needed to substantiate his claims as well 
as its duty to assist him in substantiating his claim under 
the VCAA.  In addition, the discussions in the October 2003 
and May 2004 Statements of the Case (SOC) and the August 2003 
Supplemental Statement of the Case (SSOC), issued during the 
pendency of this appeal, informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  The August 2004 letter explicitly asked 
the veteran to provide "any evidence in your possession that 
pertains to your claim."  See 38 C.F.R. § 3.159(b)(1).  

Although the veteran was not given complete notification of 
the VCAA requirements until after the initial unfavorable AOJ 
decision, he has not been prejudiced thereby.  The veteran 
responded to the RO's communications with additional 
argument, thus curing (or rendering harmless) any previous 
omissions.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  For 
these reasons, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.  Accordingly, we 
find that VA has satisfied its duty to assist the veteran in 
apprising him as to the evidence needed, and in obtaining 
evidence pertinent to his claim under the VCAA.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

III.  Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2005).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

A.  Residuals of post operative hemorrhoidectomy
and fistula in ano

The veteran is currently rated 60 percent disabled under the 
criteria of 38 C.F.R. § 4.113, Diagnostic Code (DC) 7336-7332 
(2005).  Hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the specific basis for the 
evaluation assigned.  The additional code is shown after a 
hyphen.  38 C.F.R. § 4.27.  Diseases will be identified by 
the number assigned to the disease itself, with the residual 
condition added, preceded by a hyphen.  Id.  The hyphenated 
diagnostic code in this case indicates that external or 
internal hemorrhoids, under DC 7336, is the service-connected 
disorder, and impairment of sphincter control in the rectum 
or anus, under DC 7332, is a residual condition.  As noted, 
the RO has evaluated the veteran's service-connected residual 
hemorrhoid disability under DC 7332, which provides the 
rating criteria for impairment of sphincter control in the 
rectum or anus.  Under DC 7332, a 60 percent rating is 
warranted if there is impairment of sphincter control with 
extensive leakage and fairly frequent involuntary bowel 
movements and a 100 percent rating is warranted if there is 
complete loss of sphincter control.  

Upon review of the pertinent evidence of record, the Board 
finds that the competent and probative evidence preponderates 
against a finding that the veteran's service-connected 
residual hemorrhoid disability warrants a rating in excess of 
60 percent.  

In evaluating the veteran's claim under DC 7333, the Board 
notes that, at the June 2003 VA examination, the veteran's 
anus was so tender he was unable to tolerate a digital rectal 
examination.  He wore a diaper to the examination and stated 
he wears two to four diapers in a 24 hour period due to 
increasing problems with fecal incontinence and pain.  The 
examiner noted the veteran's incontinence was caused 
primarily by his fistula and stated the clinical findings 
were consistent with a fissure.  On clinical examination in 
February 2001, the veteran did not have hemorrhoids.  At VA 
examination in January 2001, the veteran reported having 
constipation and constant pain.  He also reported having pain 
on defecation and soiling of his underpants.  On examination, 
there was no evidence of prolapsing hemorrhoids or fistula in 
the anus, but rectal examination was significantly tender.  
The sphincter was intact but very painful on examination.  
From a review of the evidence, the Board finds that the 
higher 100 percent disability rating under DC 7332 cannot be 
assigned during any of the appeal period because there is no 
evidence showing the veteran had, or more nearly reflected, 
complete loss of sphincter control.  

The Board has considered evaluation of the veteran's service-
connected residual hemorrhoid disability under all other 
potentially appropriate diagnostic codes, including DC 7336, 
for external or internal hemorrhoids.  In this regard, the 
Board notes that the only appropriate diagnostic code which 
would assist the veteran in obtaining a higher rating is DC 
7333, for stricture of the rectum and anus.  Under DC 7333, a 
100 percent evaluation is warranted for stricture of the 
rectum or anus, requiring a colostomy.  The veteran has never 
had or been found to need a colostomy; therefore, 38 C.F.R. 
§ 4.114, DC 7333 (2005) is not for application.  

In view of the foregoing, the Board finds the veteran is not 
entitled to an evaluation in excess of 60 percent for 
service-connected residuals of post-operative 
hemorrhoidectomy and fistula in ano, and the benefit-of-the-
doubt rule is not for application.  See Gilbert, 1 Vet. App. 
at 55.  

B.  Residuals of lung cancer, status post lobectomy,
due to asbestos exposure

The veteran's service-connected residuals of lung cancer are 
evaluated as noncompensable under DC 6819-6844 (2004).  The 
hyphenated diagnostic code in this case indicates that 
malignant neoplasms of any specified part of the respiratory 
system, under DC 6819, is the service-connected disorder, and 
post-surgical residuals of lobectomy, under DC 6844, is a 
residual condition.  See 38 C.F.R. § 4.27.  DC 6844, for 
malignant neoplasms of any specified part of the respiratory 
system, is rated under the General Rating Formula for 
Restrictive Lung Disease.  

The criteria for the General Formula for Restrictive Lung 
Disease are as follows:

100%	Forced Expiratory Volume in one second (FEV-1) less 
than 40 percent of predicted value, or; the ratio 
of FEV-1 to Forced Vital Capacity (FEV-1/FVC) less 
than 40 percent, or; Diffusion Capacity of the Lung 
for Carbon Monoxide by the Single Breath Method 
(DLCO (SB)) less than 40 percent predicted, or; 
maximum exercise capacity less than 15 ml/kg/min 
oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart 
failure), or; right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute 
respiratory failure, or; requires outpatient oxygen 
therapy;
60%	FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC 
of 40 to 55 percent, or; DLCO (SB) of 40- to 55-
percent predicted, or; maximum oxygen consumption 
of 15 to 20 ml/kg/min (with cardiorespiratory 
limit);
30%	FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC 
of 56 to 70 percent, or; DLCO (SB) 56 to 65 percent 
predicted;
10%	FEV-1 of 71 to 80 percent predicted, or; FEV-1/FVC 
of 71 to 80 percent, or; DLCO (SB) 66 to 80 percent 
of predicted.

38 C.F.R. § 4.97, DCs 6840 to 6845.

The Board notes that, under VA's rating procedures, the post-
bronchodilator value provides the ideal estimate of the 
veteran's best possible functioning and assures consistent 
evaluations.  See 61 Fed. Reg. 46,720 (Sept. 5, 1996).  In 
evaluating the veteran's claim under the general formula for 
restrictive lung disease, the Board notes that the June 2003 
PFT reveals that, after bronchodilator administration,
FEV-1 was 71.8% of predicted value, FEV-1/FVC was 82%, and 
DLCO was 76.2%.  The examiner noted there were suboptimal 
techniques, but the impression was mild obstructive 
ventilatory defect without significant bronchodilator 
response.  The September 2004 PFT report does not report 
post-bronchodilator findings and the December 2004 PFT report 
does not indicate whether the results reported are after 
bronchodilator administration.  The Board does note that the 
findings from the September and December 2004 examinations 
were suboptimal due to poor effort on the part of the 
veteran.  

After careful review of the evidence, the Board finds that 
the preponderance of the evidence supports a finding that the 
veteran's service-connected residuals of lung cancer warrants 
no more than a 10 percent disability rating.  As noted, the 
June 2003 PFT showed that, after bronchodilator 
administration, FEV-1 was 71.8% of predicted value, FEV-1/FVC 
was 82%, and DLCO was 76.2%, all of which warrant a 10 
percent rating.  The Board does note that the June 2004 
private PFT report reveals that, after bronchodilator 
administration, FEV-1 was 44.8% of predicted value and FEV-
1/FVC was 114.1% of predicted value.  While the June 2004 
private PFT report shows an FEV-1 finding which would warrant 
a higher evaluation under the general formula for restrictive 
lung disease, the Board notes that the evidentiary record 
suggests that the veteran's respiratory difficulties, as 
evidenced by the clinical findings, may be due to mild to 
moderate restrictive lung disease, lack of effort by the 
veteran, or a myriad of other health problems, including 
coronary artery disease, hypertension, diabetes mellitus, and 
obesity.  In this regard, the Board notes that the physician 
who provided the February 2005 VA opinion stated that, based 
upon review of the claims file, it is unlikely that the 
present severity of the veteran's symptoms are related to his 
past history of exposure to asbestos, subsequent lung cancer, 
and/or lobectomy.  

While the findings of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
The Board does consider the June 2004 private PFT report to 
be competent medical evidence.  However, the Board finds the 
report to be of less probative value because it does not 
address the veteran's other medical conditions and the 
effect, if any, they have on the reported findings and the 
veteran's respiratory impairment.  

The Board does note that, in December 2004, the veteran was 
given oxygen to use at home, based primarily on the severity 
of his symptoms; however, in February 2004, the examiner 
noted the veteran had stopped using the oxygen because the 
nasal cannula caused pain in his nose.  In addition, the 
Board notes the physician who conducted the February 2005 VA 
examination stated the medical records do not objectively 
support the need for supplemental oxygen.  

The Board finds that, while the competent and probative 
medical evidence of record shows the veteran suffers from a 
respiratory impairment, the overall disability picture 
suggests that the current level of severity may be due to 
poor effort on the part of the veteran or additional medical 
problems and not the service-connected residuals of lung 
cancer alone.  

In summary, having weighed the evidence both in support of 
and against the claim, the Board concludes that the 
preponderance of evidence supports a finding that the 
veteran's service connected residuals of lung cancer, status 
post lobectomy, due to asbestos exposure, warrants no more 
than a 10 percent disability evaluation.  38 C.F.R. § 4.97, 
DC 6844 (2005); Gilbert, supra.


ORDER

Entitlement to a rating in excess of 60 percent for residuals 
of post-operative hemorrhoidectomy and fistula in ano is 
denied.

A 10 percent disability rating for residuals of lung cancer, 
status post lobectomy, due to asbestos exposure, is granted, 
subject to the laws and regulations governing the payment of 
monetary awards.


REMAND

In October 2003, the RO increased the disability evaluation 
for service-connected residual hemorrhoid disability, to 50 
percent effective from June 2003.

In a November 2003 substantive appeal (VA Form 9) to the 
Board, the veteran indicated he wanted to appeal the 
effective date of the increased 50 percent evaluation for the 
service-connected hemorrhoid disability.  The veteran stated 
that the effective date should be from the date of his claim 
for an increased rating, i.e., December 2000.  


A written communication from a claimant or his/her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result, will 
constitute a notice of disagreement (NOD), if filed within 
one year of the date the notice of the decision was mailed to 
the claimant.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.201 (2005).  Therefore, the Board finds that the veteran's 
November 2003 VA Form 9, in which he expressed disagreement 
with the effective date of the 50 percent disability rating, 
and which was submitted within one year from the date of the 
notice of the decision, constitutes an NOD as to that issue, 
even though it was expressed as a substantive appeal to the 
Board, on a VA Form 9.  

The Court has held that the filing of an NOD initiates the 
appeal process, and that the failure of the RO to issue an 
SOC is a procedural defect requiring a remand.  See Manlincon 
v. West, 12 Vet. App. 238 (1999); see also Godfrey v. Brown, 
7 Vet. App. 398, 408-410 (1995).  Thus, the Board finds that 
this issue must be remanded so that the RO can issue an SOC 
and the appellant can be afforded the opportunity to perfect 
a timely substantive appeal as to this issue.

Accordingly, the issue of entitlement to an effective date 
prior to June 23, 2003, for the grant of a 50 percent 
disability evaluation for service-connected residuals of 
postoperative hemorrhoidectomy and fistula in ano, is 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the veteran when further 
action is required on his part.

1.  The RO should issue an SOC addressing the 
appellant's claim of entitlement to an effective date 
prior to June 23, 2003, for the grant of a 50 percent 
disability evaluation for service-connected residuals of 
post operative hemorrhoidectomy and fistula in ano, with 
anal stenosis.  The appellant should be provided the 
opportunity to perfect a timely substantive appeal (VA 
Form 9) with respect to that issue.  The RO is free to 
undertake any additional development deemed necessary 
with respect to that issue.  

2.  If, and only if, the appellant perfects his appeal 
as to the earlier effective date issue, the RO should 
return the case to the Board for appellate 
consideration.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise informed.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


